NO. 07-11-0362-CR

                            IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                  AT AMARILLO

                                    PANEL C

                               OCTOBER 26, 2011

                        ______________________________


                        JOHNNY ROBINSON, JR., APPELLANT

                                      V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

              FROM THE 137[TH] DISTRICT COURT OF LUBBOCK COUNTY;

           NO. 2011-431,478; HONORABLE JOHN J. McCLENDON III, JUDGE

                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
                              MEMORANDUM OPINION
	Pursuant to a plea bargain, Appellant, Johnny Robinson, Jr., was convicted of sexual assault of a child and sentenced to twelve years confinement.  The Trial Court's Certification of Defendant's Right to Appeal indicates that Appellant's case was a plea-bargain case with no right of appeal and that Appellant waived his right of appeal.  Nevertheless, Appellant filed a pro se "Motion of Appeals" to challenge his conviction.
	By letter dated September 15, 2011, this Court notified Appellant of the consequences of the certification and invited him to either file an amended certification showing a right of appeal or demonstrate other grounds for continuing the appeal on or before October 17, 2011.  Appellant was also notified that failure to do so might result in dismissal of the appeal pursuant to Rule 25.2 of the Texas Rules of Appellate Procedure.  An amended certification was not filed.
	Because an amended certification reflecting a right of appeal was not filed and because good cause for continuing the appeal was not provided, this appeal is dismissed based on the certification signed by the trial court.  See Tex. R. App. P. 25.2(d).
							Patrick A. Pirtle
							      Justice

Do not publish.